 EASTERNMISSOURICONTRACTORS' ASSN.509EasternMissouriContractors'AssociationandCarpentersDistrictCouncil of St. Louis andVicinity,AFL-CIOand Congress of IndependentUnions,Local 77,Party to the ContractE. Smith Plumbing Co. and Midwest Contractors'AssociationandInternationalBrotherhoodofElectricalWorkers,Local1,AFL-CIO and Local36,SheetMetalWorkersInternationalAssociation,AFL-CIOCongress of Independent Unions,Local77 andCarpentersDistrictCouncil of St. Louis andVicinity,AFL-CIOandEasternMissouriContractors'Association,Party to the ContractCongress of Independent Unions, Local 99(E. SmithPlumbingCo.andMidwestContractors'Association)andInternationalBrotherhood ofElectricalWorkers, Local1,AFL-CIO and Local36,SheetMetalWorkersInternationalAssociation,AFL-CIO.Cases14-CA-3853,14-CA-3901,14-C A-3902,14-C B-1364,14-C B- 1386, and 14-CB- 1 387December 31, 1969DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNING ANDJENKINS14-CB-1364, 1386, and 1387, be, and it hereby is,dismissed in its entirety.TRIAL EXAMINER'S DECISIONSIDNEY SHERMAN, Trial Examiner: The initial chargesherein involving EMCA' and Local 77 were served onthem on December 29, 1965, and those involving MCA'and Local 99 were served on them on February 24, 1966.A consolidated complaint, which encompassed the instantcases, as well as others involving other respondents, issuedon April 30, 1968. On November 27, 1968, an order wasentered severing the instant cases from such other cases.The proceeding was heard on March 10 and 12, 1969.EMCA, MCA, and E. Smith' failed to answer thecomplaint although duly served therewith, and, whilerepresentatives of all three such respondents appeared atthe hearing, it was only for the purpose of testifying aswitnesses for the General Counsel. The issues litigatedrelated to alleged unlawful assistance of Locals 77 and 99by EMCA and MCA, respectively, and of Local 99 by E.Smith, and to alleged restraint and coercion of employeesby those locals.After the hearing briefs were filed by the GeneralCounsel and the Charging Parties.'Upon the entire record,' including observation of thewitnesses, the following findings and recommendations areadopted:L JURISDICTION - THE "DEFAULT" ISSUEOn July 17, 1969, Trial Examiner SidneySherman issuedhisDecisionin the above-entitledproceeding, finding that the Respondents had notengaged andwerenot engaging in certain unfairlabor practicesallegedin the consolidated complaintand recommendingthat the complaint be dismissedin its entirety, as set forth in the attached TrialExaminer'sDecision.Thereafter,theGeneralCounsel and the Charging Parties filed exceptions tothe Trial Examiner'sDecision and supportingbriefs.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct,asamended, theNational Labor RelationsBoard has delegated itspowers in connectionwiththesecasestoathree-member panel.The Board has reviewedthe rulingsof the TrialExaminer made at the hearingand finds that noprejudicialerrorwascommitted. The rulings arehereby affirmed. The Board has considered the TrialExaminer'sDecision,the exceptions, the briefs, andthe entire recordin this proceeding,and herebyadoptsthefindings,conclusions,andrecommendations of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelations Board hereby adoptsas itsOrder theRecommended Order of the Trial Examiner andorders that the consolidated complaint in Cases14-CA-3853,3901,and3902,andCasesThe complaint alleges as follows as to EMCA:1.That it has been at all materialtimes anassociationof employers in the construction industry, and that itexists in part for the purpose of, and has been engaged in,representing its members in the negotiation and executionofcollectivebargainingcontractswiththeunionrepresentingemployees of its members (Local 77).2.That itsmembershave at all material times engagedinbusinessas building contractors in and near Union,Missouri, and annually receive directly or indirectly fromout-of-State points goods and materials valued at morethan $50,000.3.That EMCA is an employer engaged in commerceunder the Act.As noted above, EMCA filed no answer to thecomplaint.However, Local 77 filed an answer in which,while admitting the allegations referred to in paragraphs 2and 3, above, denied those in paragraph 1, above, therebyraisingan issueas to whether EMCA exists for thepurposeof,andhas represented itsmembers in,negotiating and executingunionagreements.Section 102.20 of the Board's Rules and Regulationsprovides that, where no answer to a complaint is filed, allthe allegations thereof "shall be deemed to be admitted tobe true and shall be so found by the Board, unless goodcause to the contrary is shown."Here, the General Counsel, while moving at the close ofthehearing for "a default judgment" against bothAssociations,adducedevidenceon the merits and'Eastern MissouriContractors' Association.'MidwestContractors' Association.'C. Smith Plumbing Co.'There wasalso received after thehearing amotion by the GeneralCounsel toamend thecomplaint.No opposition thereto was filed. Themotion isherebygranted.'For corrections of the transcript, see the order of June 25, 1969180 NLRB No. 83 510DECISIONS OF NATIONAL LABOR RELATIONS BOARDrequested that any remedial order against the Associationbe "in line with the evidence" adduced. No action wastaken on the foregoing motion at the hearing. It is nowdisposed of in accordance with the ensuing comments.While it has been stated that a TrialExaminer hasauthoritytogranta summary judgment against arespondent who fails to file a timely answer,' and may doso, even though a timely answer has been filed, as here, byanother respondent in the same case,'theBoard hasaffirmed the refusal of a Trial Examiner to grantsummary judgment on the basis of an untimely answer,and his dismissal of the case after hearing the merits.'Moreover, in bothLiquidCarbonic, supra,andVerveRecords,supra,while asserting its power to enter asummary judgment, the Board, nevertheless, consideredthe evidence adduced before the Trial Examiner andsustained the complaint,inter alia,on the basis of suchevidence.Here, evidence was adduced by the General Counsel insupport of the jurisdictional and other allegations of thecomplaint. The General Counsel's motion for a defaultjudgment might be deemed a request that the violations bythe employer-respondents be found without consideringthe evidence, while at the same time proposing that theremedy be fashioned in the light of such evidence.However, as noted below, in certain respects the evidenceintroducedmilitates againstviolation findings. Even if oneaccepts the limited purpose for which the evidence wasoffered, it would seem that the disclosure by such evidencethattherewasnoviolationbyaparticularemployer-respondent would be a consideration relevant tothe appropriateness of any remedial order against thatrespondent.As it is not entirely clear that the GeneralCounsel wished to foreclose consideration of the evidencefrom that standpoint,' and as it would in any event beunconscionable to issue a remedial order in the face ofevidence that there was no violation, I consider it properto consider the evidence herein insofar as it bears on thesubstantive issues as well as on the matter of remedy.Moreover, it would seem that the requirement in therules that all allegations of the complaint be taken to betrue in case of default by a respondent should apply, inany event, only to allegations of fact and not to assertionsin the complaint of conclusions of law,'' and especially notwhere such an assertion relates to jurisdiction," or iscontrovertedby another respondent whose own casedepends on the validity of that conclusion.' 2 Finally, evenas to allegationsof fact, where,as here,there is a defaultby one respondent but controversion thereof by another,the general rule of law would seem to be that only theformer, but not the latter, is bound by any admission offact based on such default." And, there is nothing in theBoard's rule that authorizes a default by one respondentto be treated as an admission by another respondent.'LiquidCarbonicCorporation,116 NLRB 795.'SeeVerve Records, Inc.,127 NLRB 1045, 1049'StarWholesale Meats,Inc.133 NLRB 1416. TheTrial Examiner thereconstruedLiquid Carbonic,supra,as not requiring him to grant summaryjudgment,but as merely authorizing him to do so in appropriate cases. TheTrialExaminer cited certain circumstances in extenuation of thedilatoriness the respondent's answer'The General Counsel at one point expressly disclaimed any request forrelief that would not be supported by the evidence"That is the common lawrule 30AAmerican Jurisprudencep. 298; 128A.L R.482 (1940); 49CJ.SSec 201(d)."It is well settled that jurisdiction may not be conferred by consent Thiswould seem to preclude giving effect evento Local 77's express admissionthat EMCAis an employer engaged in commerce under the ActApplying the foregoing comments to the instantjurisdictionalissues,Ifind that the failure of EMCA todeny that it represents its members in negotiating andexecuting union contracts binds it but not the Locals, andthatas to them it was incumbent upon the GeneralCounsel to adduce evidence on that issue. Some evidenceto that effect was presented by the General Counsel.While the adequacy thereof may be questioned, it will beassumed for the purpose of this discussion that the proofon this point was sufficient. Accordingly,it isfound thatEMCA is a multiemployer association of buildingcontractors,and that it represents its members innegotiatingand executing collective-bargaining contracts.Since it is not disputed that EMCA's members annuallyimport directly or indirectly from out-of-State pointsgoods valued in excess of $50,000, it is found that it willeffectuate the policies of the Act to assert jurisdiction overEMCA.As to MCA, the state of the pleadings and evidencewithregard to jurisdiction is essentially the same.Accordingly, the same jurisdictional findings are made asto it.As to the only other employer-respondent, E. Smith,the complaint alleges that it is a Missouri corporation,with a principal office in St. Louis, Missouri, and has atalltimes here material been operating as a plumbingcontractor in the construction industry, and, as a memberofMCA, has delegated to it authority to act as therepresentative of E. Smith in collective bargaining withLocal 99. Local 99's answer admitted all the foregoingjurisdictionalallegations,except that pertaining to E.Smith's corporate status, which was controverted. Therewas no evidence on the point. However, as resolution ofthis will not affect the result, it will be assumed that E.Smith is a corporation. As it was not disputed that, at allmaterial times,E.Smithwas a member of MCA,delegating to it authority to bargain for E. Smith, andsince jurisdiction has been asserted over MCA, it is foundthat it will effectuate the policies of the Act to assertjurisdiction over E. Smith.11.THE UNION -RESPONDENTSCongressofIndependentUnions,Local77andCongress of Independent Unions, Local 99, herein calledLocal 77 and Local 99, respectively, and sometimeshereinafter collectively referred to as the Locals, are labororganizations under the Act.III.THEUNFAIR LABOR PRACTICESThe pleadings raise the following issues:1.Whether EMCA and MCA violated Section 8(a)(2)and (I) of the Act by reason of the fact that theiremployer-members contributed financialassistancetoLocal 77 and Local 99, respectively, in the form of duesand fees paidto defray the cost of union membership ofsuch employers?2.Whether Local 77 and Local 99 violated Section8(b)(1)(A) by admitting employers to membership andacceptingtheir membership fees and dues?"6 Moore's Federal Practicepar55 06 (2d ed 1966);Frow v DeLaVega,15Wall. 552, 554; 30A AmericanJurisprudence p 284."30AAmerican Jurisprudencepp.296-297,andsee4Wigmore,Evidence(3d ed.1940) p.115, where it is stated that an admission by onedefendant is not receivable as evidence against another defendant,unlessthere is privity of interest EASTERN MISSOURICONTRACTORS' ASSN.5113.Whether EMCA violated Section 8(a)(2) and (1) byentering into and enforcing a union security contract withLocal77,whichrequiredexistingemployeesofemployer-membersofEMCA to join Local 77immediately,andwhetherLocal 77 violated Section8(b)(l)(A) by maintaining and enforcing that clause?4.Whether MCA and its employer-members, includingE. Smith, violated Section 8(a)(2) and (1) of the Act bypaying membership dues and fees to Local 99 on behalf oftheir employees, and whether Local 99 violated Section8(b)(1)(A) by accepting such payments?A. Sequenceof EventsEMCA and MCA have executed a series of contractswith Local 77 and 99, respectively, covering employees ofthemembers of the two associations. The first suchcontract between EMCA and Local 77, effective fromAugust 1, 1964, to July 31, 1966, contained the followingclause:All employees who are now employed by any memberof the Association covered by this agreement shallbecome members of the Union upon ratification of thisagreement. New employees shall be required to join theUnion after thirty (30) calendar days from the date onwhich they are first employed.The membership of EMCA ranged between 52 in 1965and 33 in 1968, and the number of such members whobelonged to Local 77 declined from 15 in 1965 to 5 in1968.During the same period the total membership ofLocal 77 declined from 32 in 1965, to 15 in 1968. Atvarious timesthe EMCAmembers constituted as much as50 percent of the total membership of Local 77, and neverless than 29 percent.As for MCA, the record shows that it has had a rosterof about 80 members since 1965, and estimates as to thenumber who belonged to Local 99 ranged from 40 to 64.Thus, they constituted from about 15 percent to about 25percent of Local 99's total membership of approximately250.InAugust 1965, E. Smith, a member of MCA, paid$36 as union dues for himself and two employees.B. Discussion1.Employer membership in the localsThe complaintalleges thatEMCA has violatedSection8(a)(2) and (1) of the Act by "contributing a substantialamount of monthly income of Local 77 by the employermembers of [EMCA] paying fees and dues for their ownmembershipinLocal 77."There is a like allegation as toMCA and as to E. Smith with respect to payments bythem to Local 99, and a parallel allegation that the Localsrestrained and coerced "employees" of the Associations inviolation of Section 8(b)(1)(A) by "permitting employersto participate in" the Locals and by receiving from themthe foregoing fees and dues.While, as already noted, neither the Association nor E.Smith filed an answer, the Locals did enter a denial withrespect to all the foregoing allegations as they related bothto the 8(a)(2) and the 8(b)(1)(A) violations.a.The 8(a)(2) issueUnder the view expressed above, the factualissue as totheemployer-respondents iswhether their failure toanswer may be treatedas an admissionof the allegationthat they have contributed substantial amounts to theLocals in the form of payments by their members of feesand dues in order to acquire union membership. It is clearthat such nondenial may be deemed an admission, bindingon the employer-respondents, that theAssociations'members, including E. Smith, made such payments.Moreover,whiletherewas no evidence that suchpaymentswere in fact the result of any Association actionor were made by the employers for any reason other thanto obtain protection against picketing of their jobs whileworking at their trade, the failure of the Associations todeny their responsibility for such payments may be takento be an admissionof such responsibility, binding uponthe Associations.However,Idonotdeem the failure of theemployer-respondents to deny the conclusionaryallegationthat their conduct violated Section 8(a)(2) and (1) of theAct to be dispositive of that issue, particularly in view ofthe denials entered by the Locals with respect to thoseallegations.Where, as here, there are two classes ofrespondents, each of which is charged with involvement inthe same conduct," it would beanomalousto consider asto the one, but not as to the other, the merits of the legalissues bearing onthe propriety of such conduct. To do somight well resultin a findingthat the identical conductwas both lawful and unlawful." Accordingly, it wouldseem thatto preclude such an unseemly result the Boardshould canvassthe legal implicationsof the conduct hereinvolved in the case of the defaulting employers, as well asin the caseof the Locals, and that to put the matter in theterms of the Board's rule,quoted above, there is "goodcause" not to take as true the instant conclusionaryallegationsas to violations of 8(a)(2) and (1)."Turning to a consideration of the merits of thoseallegationsinsofarastheyrelatetotheemployer-respondents,one is confronted with a problemof statutory construction. Section 8(a)(2) of the Actforbidsemployers to contribute "financial or othersupport" to a union. The General Counsel contends that"As noted above,the complaint alleges thatthe Locals violated Section8(b)(iXA) byreceivingthe same employer payments on which the 8(a)(2)allegation is based.('Thisis not a case like thatinVerve Records. supra,where there wouldhave been no necessaryinconsistency betweena findingthat the defaultingemployer had discriminated against anemployeeand thatthe union hadnot caused such discrimination Here, the theory of the General Counsel isthat,by theforegoing payments,the ability of the Locals to serve theirmembers effectively was compromised.One could hardlyfind that this wastrue as to the making of the payments but not asto their receipt."InFrow v DeLaVega.15Wall. 552, which hasbeen cited as theleading case on this point, the Supreme Court stated.If the court in such a case as thiscan lawfullymake a final decreeagainst one defendantseparately,on the merits,whilethe cause wasproceeding undetermined against theothers, then this absurdity mightfollow:theremight be one decreeof the courtsustaining the charge ofjointfraudcommittedby the defendants,andanotherdecreedisaffirming the said charge,and declaring it to beentirely unfounded,and dismissing the complainant's bill.Andsuch an incongruity,it seems,did actually occur in this case. Such a stateof thingsisunseemly andabsurd, as well asunauthorized by law.The true modeof proceeding where a bill makes a,joint charge againstseveral defendants,and one of them makes default,is simply to enter adefault and a formal decree pro confesso against him,and proceed withthe cause upon the answersof the otherdefendantsThe defaultingdefendant has merely lost his standingincourt..But if the suitshould be decided against the complainant on the merits, the bill will bedismissed as to all the defendants alike - the defaulter as well as theothers. If it be decided in the complainant'sfavor, he will then beentitled to a final decree against all. 512DECISIONSOF NATIONAL LABOR RELATIONS BOARDthemembership fees and dues here involved constitutesuchproscribed financial support, and he citesPostPublishing Company,136 NLRB 273, where the employerdonated to a union the profits of a plant cafeteria and ofplant vending machines," andJamestownMachine andManufacturing Company,"where the employer paid hisemployees for time spent in attending union meetings.However, in both those cases the foregoing contributionswere only part of a pattern of conduct designed to foist aparticularunionupon the employees or to preventdefections to other unions. Here, however, there was noallegation inthe complaint nor any contention by theGeneral Counsel that the employer contributions werepart of such a pattern of assistance." On the contrary, theGeneral Counsel expressly disclaimed any contention thatthe foregoing employer payments fomented the substantiveevils to which Section 8(a)(2) was addressed - namely,the subversion of a union's independence in dealing withan employer or the foisting upon employees of a minorityunion. Thus, for aught that appears in the pleadings or therecord, we are dealing here with unions duly designated byan uncoerced majority of their employee-members, whicharemilitantly and effectively serving such membersvis avis their employers.20Moreover, any inference that thetendency or purpose of the employer payments was toundermine the Locals' independence is negated by thecircumstances under which the payments were made asdisclosed by the evidence presented at the hearing. It isclear from such evidence that this was not a case whereemployers join a union in order to capture control thereofor influence its policies." It is the employers, rather, whoare the captives of the Locals and it is they who need theLocals, rather than the contrary. While there was evidencethattheLocalscouldsurvivewithouttheiremploye r-members, 22 the record indicates that the latterjoined the Locals in the belief that they could not survivewithout them. For, it is clear from the evidence that weare dealinghere with small contractors, 13 who, in order toremain competitive, need to work with their tools, andthat they are convinced from past experience that it isimpractical for them to do so without the protectionwhich membership in one of the Locals will afford themagainst picketing by other unions in the area.24 They arethus in no position to withdraw, or effectively to threatento withdraw, from such membershipunlessthe Union, beitLocal 77 or 99, tempers its bargaining demands orotherwise bows to their wishes."Cf. Koehier'sWholesale RestaurantSupply,139 NLRB 945, 950, 953,where the employer contributedout ofitsown funds 90 percent of theunion's income."127 NLRB 172"As to EMCA,the only other evidence of assistance appearing in therecordwas the union security clause in EMCA's 1964-66 contract,discussed below,and, astoMCA,the only such evidence in the record wasthe fact that E. Smith,one of its members, paid dues of $24 to Local 99,on behalf of two of his employees"The recordshows, in fact, that Local99 has recently filed an unfairlabor practice charge against MCA for refusing to meet to negotiate a newcontract."While there was some evidence here that employers had attendedmeetings of the Locals,there was none that they otherwise played any rolein the affairs of the Locals."As to the degree of dependence of the two Locals on employercontributions,the only evidence was the testimony of Kroeter,president ofEMCA,and a memberof Local 77,that it did not need such contributionsto defray its expenses,and the testimony of Libhart,the business managerof Local 99,that,while it would need help from its parent,Local 99 couldmeet its obligations even if it had no employer-members"The record shows that some membersof EMCA haveno employees,Accordingly, the issue in this case becomes whether toadopt a literal interpretation of Section 8(a)(2) and holdthat any "financial or other support" of a union by anemployer isper seunlawful, or whether to construe thatprovisionso asto take into account the circumstancesunderwhich such support was furnished. Thisper seapproachwas longago rejected by the Board in a caseinvolving the legality of a checkoff agreement underSection 8(a)(2) of the Act.23 While the Board has oftenrecognized that a checkoff arrangement is a form ofsupport of a union by an employer, insofar as it relievesthe union of the expense and burden of collecting dues,the Board found that the agreement in that case was notunlawful. The Board there stated:...There is nothing in the nature of a checkoffagreement which isper seillegalunder any of theprovisions of Section 8. Indeed we have generally heldthat suchan agreementconstitutes a violation of theAct only inthose situationswhere it was made with anorganization that was company dominated or which forsome other reason did not represent an uncoercedmajority of the employees.Here, as already stated, there was no allegation orevidence that the Locals were dominated by the employersor that they did not represent an uncoerced majority ofthe employees in the bargaining unit.Moreover, in the only case that has been foundinvolving the specific issue here presented, the Boardaffirmed a Trial Examiner's finding that an employer didnot render illegal support to a union by joining it andpaying aninitiationfee and dues for himself (as well astwo employees), upon theassurancethat he would therebyescape further picketing by anotherunion.26Finally, I deem it significant that, while the Board hasfrequently had occasion to consider the implications underSection8(a)(2)of union membership by supervisors,particularly in the construction industry, which is the onehere involved, and has imposed various limitations onparticipation by supervisors in union affairs, it has neverquestionedthe right of supervisors to become unionmembers.i7 Indeed, as the Board has recognized, that rightisguranteedby Section 14(a) of the Act, which provides,inpart,"Nothing herein shall prohibit any individualemployed as a supervisor from becoming or remaining amemberof a labor organization." Such statutory sanctionof membership by supervisorsin unionsnecessarily impliesthat nothing in the Act may be construed to prohibitsupervisors from qualifying for union membership bypaying union initiation fees and dues.and the rest have only from one to five employees. There was similarevidence as to MCA."While Section8(b)(4Xi)(A)of theAct outlawspicketing to compel anemployer tojoin a union,resort to that provision is necessarily limited tocases where it can be shown that that was theobject ofthe picketing andthat the object was not merely to force the employerto laydown his toolsInany case, it is understandable that small contractors with limitedresources would prefer the instant protection of a union card to the riskand delays of litigation"Satant A Satant.Inc,88 NLRB 816, 818"Loney Davenport.173 NLRB No. 39."Detroit Association of Plumbing Contractors126 NLRB1381, enfd. inpart,287F.2d 354 (C.A.D.C.),Nassau andSuffolkContractors'Association,Inc.,118NLRB 174, 183 In those cases the only restrictionunposed by the Board on supervisors, who were not members of thebargaining unit,was that they refrain from voting in union elections andfrom otherwise taking an active part in unionaffairsThere was noevidence nor allegation here that the instant employers exceeded suchrestrictions.See fn 21,supra. EASTERN MISSOURI CONTRACTORS' ASSN.Itmay be urged that the latitude thus extended tosupervisors to contribute to union treasuries should not beextended to employers, since their right to join a union isnot specifically protected by Section 14(a). However, it isclear from that subsection that Congress did not view thepayment ofunionfeesand dues by representatives ofmanagement as constitutingper sea threat to a union'sindependence, even where the unions, as in the cases citedabove, represented nonsupervisors, and, in holding inthose cases that supervisors might lawfully join suchunions, the Board indicated its concurrence with that viewThe thrust of the General Counsel's contention appearsto be that it is the substantiality of the employer paymentshere involved that is the gravamen of the offense. Thus, heindicatedat the hearing that there would be nothingobjectionable if the employers constituted only 5 percentof the membership of the Locals, and, presumably, hewould on that ground distinguishLoney Davenport, supra,which involved only one employer. The General Counsel isthus, in effect, asking the Board to fix a numerical quotaformembership by employers in a particular union.However, as noted above, the Board's approach to theanalogousproblemofsafeguardingunionsagainstdomination by members who are supervisors has beenqualitative rather than quantitative, the Board havingplaced a limit, not on the proportion of supervisors whomay join a union representing employees, but only on theextent of their participationin theaffairs of such a union.If that treatment of the problem is feasible in the case ofsupervisors, it is notclear why the same would not be truein the case of employers. In fact, inBottfield Refractories,Co.,"theBoard dealt with the problem of employermembership in a union by applying the same safeguardsas inthe case of supervisors.i9 Such an approach willadequately protect the interests of employees in effectiveunion representation while permitting employers to joinunions,where, as here, they are forced to do so as amatterofself-preservation,andbecauseofunionpressures.Thus, the recommendation herein that the instantallegationsbe dismissed is not to be construed as ablanket license to employers to affiliate with unions or tounions to recruit employers, but must be read in the lightof the special facts and circumstances of this proceeding.JO31127 NLRB 188, enfd. 292 F.2d 627 (C A 3)."There, theBoardheldthatitwas unlawful for dues-payingemployer-members of a union to vote in a union election"Even if a violation were found here,itisdifficult to perceive whateffective remedy couldbe ordered as to the Associations.Obviously, anorder thattheycease to make union dues payments for their memberswould be futile,since it is not the Associations but their members that areactually making the payments. (Althoughithas beenfound, on the basis oftheirfailure to answer,that the Associations were responsible for theirmembers' contributionof union dues payments,the evidenceoffered by theGeneral Counsel for the avowedpurpose of helping the Board frame aremedy failsto disclosehow thiswas soWhile, as to MCA, the recordshowsthat itsexpired 1967-69contractwithLocal99,contained aprovisionauthorizingmembers of MCA to work with thetoolsof theirtrade only if they joined Local 99, it is clearfrom the evidenceadduced atthe hearingthat the basicreason for the unionaffiliation ofthe instantcontractors was the economic one cited above.Thus, an order that MCAcease to include in its future union contracts any provision like the onecited above is not likely to have any practical effect onthe extentof unionaffiliation among its members, so long as they need the protection of aunion card in order to work on their own jobs.)The GeneralCounsel proposes that the Board order the Associations tocease recognizing the Locals.However,such an order would have no effecton the employers'motivation for joining the Locals, and would not beappropriate,inany event,absent a showing that the Associations assistedthe Locals toachieve or retain theirmajoritystatusLykesBros..Inc . ofbThe 8(b)(1)(A) issue513The complaint, as amended, alleges that since June 28,1965, in the case of Local 77, and August 24, 1965, in thecase of Local 99, the Locals restrained and coerced"employees" of the Associations," in violation of Section8(b)(1)(A), by "permitting employers to participate in"suchLocals, and receiving a substantial part of theirmonthlyincomein the form of fees and dues paid byemployers on account of their own membership in theLocalsSince both Locals filed answers fully controvertingthese allegations,itisclear that it was incumbent uponthe General Counsel to provehis case againstthe Localson themerits.The only evidence adduced in support ofsuchallegationswas that a substantial number ofemployer-members of the Associations joined the Localsfor the economic reasons explained above, paying thenecessary fees and dues, and that some of them attendedunion meetings.As already stated, there was no evidencethat they voted at such meetings or played any other rolein the affairs of the Locals.In hisbrief, the General Counsel urges, in effect, that,sincethepaymentoftheemployercontributionsconstituted a violation of Section 8(a)(2) because of thedangerthattheywouldunderminetheLocals'independence, their acceptance of such payments shouldbe held to constitute a violation of Section 8(b)(1)(A)because of such danger, and that there is therefore noneed to prove anyresulting,actual, adverse effect on theinterestsor rights of the employees. Thus, the GeneralCounsel tacitly concedes that there is no evidence that theemployer payments have had any adverse effects on theLocals' capacity to serve the employees, but relies, inessence, on the syllogism that since such payments wereper seviolations of Section 8(a)(2) and (1), the Locals'acceptance thereofper seviolated 8(b)(1)(A). However, ithaving been found that such payments do not constituteunlawfulassistance,thereisnobasis,under thatsyllogism, for finding that acceptance thereof is unlawful.Moreover, even if the employer payments were deemedunlawful, a finding that the acceptance thereof constitutedillegalrestraintof employees would go beyond anyexistingBoard precedent. Heretofore, the Board has founda violation of 8(b)(l)(A) by an unlawfullyassisted uniononly in the situation where, with the aid of suchassistance,aminority union established a contractualrelationshipwith the employer, thereby frustrating thepresent rightof the employees to be represented by aunion chosenby an uncoerced majority," or in thesituationwhere theassistanceconsistedingranting theunion an unlawful unionsecurityarrangement,whichnecessarilyconstituted a present restriction on the right ofemployees not to join that union."Georgia, 128 NLRB 606, 609-611."Presumably,reference is here intended to employees of members of theAssociations"E.g.,Bernhard-Altmann TexasCorporation.122NLRB 1289, 1292,enfd. 366 U.S. 731.The General Counsel citesA Casten, Inc,122 NLRB 1242, for theproposition that a union violates Section8(b)(1)(A) by acceptingemployerpayments on accountof employeedues.However, I construe that case asholding only that the unions involved violated Section 8(bX2) and(1)(A) byreason of their role in the execution and enforcement of various unlawfulunion security agreements,as an incidentof which the employerpaid partof the employees' dues."E g ,CampbellSoupCompany,152 NLRB 1645. 514DECISIONSOF NATIONALLABOR RELATIONS BOARDHere, the General Counsel would have theBoard go astep further and find unlawful restraint of employees inthe exercise of their right to proper representation incollectivebargainingbecauseofthedangerthatacceptance of employer payments will disable the Localsfrom affording proper representation in the future.Logically, it seems difficult to justify basing a finding ofpresent union coercion of employees on some possiblefuturemisconduct of the union in its dealings withemployers.The General Counsel contends further, in his brief, thattherestraintandcoercion inherent in the Locals'acceptance of employer payments were enhanced,intera/ia,"by the fact that Employers have the right to and doattend union meetings" and by Local 77's maintenance ofthe union security clause, discussed below, which failed toprovide the statutory grace period for certain categories ofemployees.However, the Board has at least tacitly recognized theright of dues-paying supervisors, including those of highrank, to attend meetings of unions to which they belong,even though they are excluded from the bargaining unit."Itisnot clear why such attendance by employers,themselves, should be deemed significantly more coercive,either when considered by itself, or in conjunction with thefact that the Locals were receiving dues and fees from theemployers."As for Local 77's union security clause, that would, ofcourse,haveno bearing on the case of Local 99.Moreover, as found below, it was not shown that suchclause had any coercive impact during the period hererelevant, and, even if it were true that certain employeeswere prematurely required to join Local 77, it is not clearhow that could have aggravated any coercive effect onsuch employees of the Local's acceptance of paymentsfrom employers. In the one case, there was involved anabridgment of the employees' right to refrain from joiningthe Local. In the other, there was arguably involved onlythe employees' right to effective representation by thatunion. The fact that an employee had been forced to jointheLocal untimely could hardly have rendered it morelikely that the Local would be derelict in the discharge ofits responsibilities as his representative.Itwillaccordingly be recommended that the instantallegations be dismissed.2.The payment of membership dues on behalf ofemployeesThe complaint alleges that since on or about August 24,1965,MCA and its members,includingE. Smith, violatedSection 8(a)(2) and (1) by paying to Local 99 on behalf oftheir employees membership fees and dues, and that Local99violatedSection8(b)(1)(A)byacceptingsuchpayments.All these allegations were controverted byLocal 99,alone.The only evidence in this regard was that on or aboutAugust 24, 1965, E. Smith, a member of MCA, paid toLocal 99 $24 to cover 3 months' dues for two employees,and made no other such payments;and, in hisbrief theGeneral Counsel relies solely on such evidence, thereby at'SeeDetroit Associationof PlumbingContractors,supra;Nassau andSuffolkContractors'Association.Inc., supra."Cf.Botffl idRefractoriesCo.,supra.wheredues-payingemployer-members of a union voted in a union election. While finding suchvoting unlawful,theBoard indicated no objection to such employersattending union meetings.least impliedlydisclaimingany contention that there wereany such payments by MCA or other members of MCAor that the Board should find such other payments byreason ofthe failure of MCA to answer.The Board has frequently held that the payment by anemployer ofunionfeesand dues on behalf of hisemployees violates Section 8(a)(2) and (1).16 Unlike thesituation in the case of payments by an employer on hisown behalf, the vice of such payments on behalf of hisemployees is that it induces and encourages their joiningof the union, thereby impairing freedom of choice.However, the payments involved in the cases last citedwere far more substantial than the $24 paid by E. Smith,and in theLoney Davenportcase,supra,the Board foundno violation where, as here, there was no other evidence ofunionassistanceandtheamount involvedwasinsubstantial.As for Local 99, while it was sufficiently shown that itreceived the foregoing payments from E. Smith," no casehas been found holding that a union violated Section8(b)(l)(A) merely by accepting such payments."Accordingly, no violation is found here either by E.Smith or Local 99. No such finding may be made withrespect to any other member of MCA, if for no otherreason,because no such member was named as arespondent.And, in view of the General Counsel'sapparentdisclaimer of any reliance on a "constructive"admissionby the defaultingMCA that it made suchpayments," no violation by it is found.3.The union security clauseThe complaintalleges(a) that since on or about June28, 1965, EMCA violated Section 8(a)(2) and (1) by"entering intoand enforcing a collective bargainingagreementwithLocal 77 which requires employees tobecomemembers of Local 77 as a condition ofemployment immediately after the company for which theemployee works becomes party to a collective-bargainingagreement"; and (b) that since on or about June 28, 1965,Local 77 violated Section 8(b)(1)(A) by "continuing ineffectandenforcing"thatagreementLocal77controvertedalltheforegoingallegations.The onlyevidence offered on this issue was the 1964-66 contractbetween EMCA and Local 77. As noted above, thatcontract contains a union security clause, which, whileproviding a 30-day grace period for new employees,requires that "all employees who are now employed byany member of the Association shall become members ofthe union upon ratification of this agreement." Thus, for"Aaron Contracting Co., Inc..127 NLRB 1250;Jack Smith Beverages,Inc, 94NLRB 1401, enfd. 202 F.2d 100 (C.A.6);Marathon ElectricMfg. Corp.106 NLRB 1171,ABC Machine and Welding Service,122NLRB 944;Western Auto.143 NLRB 703;Frisch Cheverolet,Inc,128NLRB73; Dixie Bedding Manufacturing Co,121NLRB 189;A Custen,Inc..122 NLRB 1242."As already noted,Local 99 controverted the instant allegations,and theemployer-respondents'default could not, as already explained,operate hereas an admissionby Local 99. Accordingly, the only employer payments ofemployee dues that Local 99 may be charged with receiving were thoseactually proved by the evidence-namely,the $24 paid by E Smith."The only case cited by the General Counsel on this specific point is ACusten. Inc., supra,which,for reasons noted above(fn.32),1deeminapposite."Such disclaimer would seem to have been dictated by the realities ofthe situation.Employer-associations do not normally make payments onbehalf of their members out of association funds for any purpose,let aloneunion dues. The record shows nothing about the situationof MCA thatcould differentiate it in this regard from other employer-associations. EASTERN MISSOURICONTRACTORS' ASSN.existingemployees at the time of "ratification" thecontract fails to provide the 7-day grace period prescribedinSection8(f) of the Act. The record does not show thedate of execution or "ratification" of this contract butonly that it was in effect from August I, 1964, to July 31,1966. The date of June 28, 1965, cited in the complaint asthe initial date of the violation, was presumably selectedby the General Counsel because that is the cut-off dateunder Section 10(b) of the Act .40For reasons outlined above, under the circumstances ofthis case, I do not regard the failure of EMCA to answerthe complaintas an admissionthat it violated the Act butonly as an acknowlegement, binding only upon it, that, asalleged in the complaint, it has since June 28, 1965,entered into and enforced the foregoing union securityclause.However, the General Counsel's own evidence -the 1964-66 contract--militates againstthat admissionwith regard to the allegation of "entering into" thecontract, since it would be strange, indeed, if its contractwith Local 77, which went into effect on August I, 1964,was not executed by EMCA until nearly a year later. Inhis brief, the General Counsel appears to recognize this,since he there contends only that EMCA and Local 77violatedtheAct by "maintaining"an illegal unionsecurityclauseintheiragreement.Thus, the GeneralCounsel's position now appears to be that the gist of theviolation was the retention of the clausein the agreementon and after June 28, 1965, by EMCA and Local 99.However, the mere existence of such a clause after thatdatewould not be unlawful, if in fact there were noemployees to whom it could possibly have applied betweenthat date and July 31, 1966, when the contract expired."Thus, to establish a violation it would be necessary to find515that on or after June 28, 1965, a member of EMCAbecame a party to the foregoing contract, and that he hadat least one person in his employ at that time. Suchfindings cannot be derived from EMCA's "admission,"which was, in effect, only that the clause in its agreementfailed to provide any grace period for any employees inthe employ of a contractor at the time he became boundby the clause. That is merely an admission as to the termsof the clause and not that on or after June 28, 1965, therewere any employees who were actually subject to theapplicationthereof.Absent such admission, it wasincumbent upon the General Counsel to adduce evidenceon that point. There was no such evidence .41The relevantcharges againstEMCA and Local 77 were served onDecember 29, 1965.'SeeWhyte Manufacturing Co. Inc,109 NLRB 1125, 1127'ltwas not even shown thatany member of EMCA "ratified" orotherwise became a partyto the1964 contract on or afterJune 28, 1965.Moreover,according to certain exhibits in evidence, the only employer whocould havebecome a partyto thecontract between that date and theexpirationof thecontractwas Lawrence Rowden, who joined EMCA onJuly 3,1965Both he and one, Delmar Rowden,joined Local 77 onunspecified dates in the same month.Thus, even if oneassumed thatLawrence Rowden became a party to the contractafter June28, and,although there was no evidence to that effect, that Delmar was at that timein his employ,he would havebeen the onlyone subject to the requirementof immediate union affiliation.(Moreover, if Delmar was a son ofLawrence,he would not even be an "employee" under the Act.)RECOMMENDED ORDERIt is ordered that the instant complaint be dismissed inits entirety.